 

Steve Outtri
"1 8-cy- - -SDA Documé
1370 Traweas Si 190° VECS

Napa CA 94558

U.S. District Court “4
Southern District of New York (Foley Square)
500 Pearl Street

New York, N.Y. 10007-1312

PRO SE DIVISION, ROOM 200 De we i,
~ saa! |

LETTER MOTION TO MAGISTRATE JUDGE STEWART D.

CASE #: 1:18-cv-08653-VEC-SDA, SWEIGERT

SUBJECT: Request to file Motion to Intervene

MAY IT PLEASE THE COURT:

A. My name is Steve Outtrim and I am a pro se

of the court to proceed with a formal motion to inte

B. My claims of injuries against the Defendant
present Second Amended Complaint (ECF DOC. 8%

violation of U.S. Copyright law as an additional clai

  
  

z

ovember 07, 2019

ty
sy
ef,

  

 

tvene with a complaint of intervention” This

is a request to become an interyenor-plaintiff in this lawsuit, by the Court’s leave.

are nearly identical to those contained in the
3) with one exception. I intend to add

m. Defendant continues to publish

unauthorized copies of protected information without permission on his social media channels,

to include YouTube.Com and specifically video RN
KELBQBSURT4NHXMFSUKH4WGLHY and 6H
C. I certify under the penalties of perjury that tt
proceedings and is true and sound.

Sincerely,

Steve

Y9Wc4dZWM and Copyright notifications
JZICFRSUTKNGUCY AR4BHG7UA.

is request is not intended to prolong these

uttrim

 
 

UNITED STATES DISTRICT COURT FOR THE
SWEEGERT ¥-GOODIEN CEUISTAS EG the

SOUTHERN DISTRICT OF NEW YORK
08653- VEC UDGL/VALERIPECAPRONI

Steve Outtrim

1370 Trancas St 102
Napa CA 94558
steveo@ekoliving.com

U.S. District Court for the Southern District of New York

D George Sweigert
Plaintiff

v.

Jason Goodman
Defendant

(FOLEY SQI

UARE)

CERTIFICATE OF SERVICE

CIVIL CASE #: 1:18-CV-08653-VEC

JUDGE VALERIE E. CAPRONI

I hereby attest that a true copy of this letter has been sent to the following addresses on the

8 day of November, 2019.

Clerk of the
US District C
| 500 Pearl Str

New York, N¢

fourt, Room 200

purt

pet

w York 10007-1312

Jason Goodman

2452 7th Avenue #6s

New York, N"

Sine

¥Y 10001 USA

er¢ly,

Steve Outtrim

 
f3

 

 

q

elugeatelegeeg tg ed fote fetta tp efgotogefteet aft SISTRLGNoT

10C0| LA VaR wan
. \g rQuYBJ cS
LHW) INySIG SN

 

 

 

 

BGpone7 aL 40 Way

  

 

 

ANY UOINY/ ID

Jouopousoyy

 

 

 

ase 1:1/8-cv-08653-VEC-SDA Document 107 Filed 11/20/19 Page

oo
ae

 

 

 

 
